DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fin fixing part” in claim 6;
“a plurality of fin fixing parts” in claims 7 and 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the fin fixing part and the plurality of fan fixing parts is drawn to protrusions or known equivalents (paragraph [0157], Fig. 12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “the fin fixing part comprises a plurality of fin fixing parts” which renders the claim indefinite as it is unclear how a singular element can comprise a plurality of elements. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR2013004847A – provided by Applicant in the IDS) in view of Huang (US 2015/0308749).

Regarding claim 1, FOR1 a refrigerator (see Title) comprising: 
a main body defining a storage space (see paragraph [0003]); 
5a cryogenic compartment (200, Fig. 2, paragraph [0037]) defining an insulation space configured to maintain a compartment temperature independent of a temperature in the storage space (paragraph [0131]); 
an evaporator (31, Fig. 5, paragraph [0072]) located inside of the storage space and configured to cool the storage space (paragraph [0004]); and 
10a thermoelectric device assembly (310, Fig. 2, paragraph [0057]) located at the cryogenic compartment (see paragraph [0051]) and configured to cool the cryogenic compartment to the compartment temperature that is less than the temperature of the storage space (paragraph [0131]), 
wherein the thermoelectric device assembly comprises: 15a thermoelectric device (310, Fig. 2, paragraph [0057]) comprising a heat absorption surface (see the surface of 310 which contacts 330 in Fig. 4, see paragraph [0042]) and a heat generation surface (see the surface of 340 which is contacting 310, paragraph [0042), 
a cold sink located in the cryogenic compartment and configured to contact the heat absorption surface of the thermoelectric device (330, Fig. 4, paragraph [0042]), and 
20a heat sink that contacts the heat generation surface of the thermoelectric device (340, Fig. 4, paragraph [0042]),
wherein the heat sink comprises: 100Attorney Docket No.: 20519-0387002 Client Ref.: 17REF014US02D1 / PO17-00083USD1 
a sink body (defined as the body of 340) the defines an accommodation space, a cover plate that covers at least a portion of the accommodation space and that contacts the heat generation 5surface (see Fig. 4),
the heat sink is configured to be cooled by refrigerant supplied to the evaporator the sink body is configured to receive refrigerant therein (see paragraph [0093]). 
FOR1 does not teach that the heat sink has a heat exchange fin located inside of the accommodation space, the heat exchange fin is configured to guide flow of refrigerant in the sink body. Huang teaches that heat sinks conventionally feature fins therein (Huang, paragraph [0004]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide FOR1 with a heat sink that has heat exchange fins, as Huang teaches that it is conventional in the art for heat sinks to have fins, thereby making it obvious to apply to FOR1 in order to aid in the heat exchange of the heat sink. 
Through the combination, the heat exchange fin is configured to guide flow of refrigerant in the sink body is taught as FOR1 teaches the sink body having the accommodation space and Huang provides fins to the space.

Regarding claim 2, FOR1 as modified teaches the 10RegRrefrigerator according to claim 1, wherein the accommodation space extends through the sink body from a front open surface of the accommodation space to a rear open surface of the accommodation space the (defined as the surfaces in the within the sink body of FOR1 which defines the accommodation space), 
and wherein the cover plate comprises: 15a front plate that covers the front open surface of the accommodation space (FOR1, the front plate defined as the front of 340 in Fig. 4) which and that contacts the heat generation surface (see FOR1, Fig. 4), a rear plate that covers the rear open surface of the accommodation space (the rear plate defined as the rear of 340 in Fig. 4).

Regarding claim 9, FOR1 as modified teaches the refrigerator according to claim 1, wherein the heat exchange fin has a plate shape that includes a plurality of bent portions (met through the combination as the fins are within 340 of FOR1 which has a plate shape), the heat exchange fin defining a passage configured to 20guide the flow of refrigerant (met as FOR1 teaches passage of fluid through 340).  

Allowable Subject Matter
Claims 3-8, 10-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763